209 Ga. 77 (1952)
70 S.E.2d 764
VICK et al.
v.
FARMERS & MERCHANTS BANK OF COOLIDGE.
17840.
Supreme Court of Georgia.
Submitted April 15, 1952.
Decided May 12, 1952.
Steve M. Watkins, for plaintiffs in error.
Jesse J. Gainey and James T. Gainey, contra.
*78 HEAD, Justice.
"Where no motion for a new trial is made, and a decree is attacked because contrary to law and evidence, the exception should specify wherein it is contrary to law." Groover, Stubbs & Co. v. Inman, 60 Ga. 406, 407 (5). Where, under the record in a case, several assignments of error might be made on the judgment and decree of the court, such as that there were issues of fact which should have been submitted to a jury, or that the judgment was contrary to law for specified reasons, an exception to the decree as "being contrary to law," is too indefinite to present any question for decision by this court. Cates v. Duncan, 180 Ga. 289 (179 S.E. 121). See also Higgins v. Cherokee Railroad, 73 Ga. 149 (2); Rodgers v. Black, 99 Ga. 142 (25 S.E. 20); Fidelity & Deposit Co. v. Anderson, 102 Ga. 551 (28 S.E. 382); Newberry v. Tenant, 121 Ga. 561 (49 S.E. 621); Greenfield v. Harvey, 191 Ga. 92, 95 (11 S.E. 2d, 776); City of Douglas v. Atlantic Coast Line R. Co., 207 Ga. 690 (2) (64 S.E. 2d, 63); Kent v. Shannon, 209 Ga. 8 (70 S.E. 2d, 376); Ulmer v. Ulmer, 51 Ga. App. 177 (179 S.E. 748). The bill of exceptions in the instant case presents nothing for review.
Writ of error dismissed. All the Justices concur.